Case 3:19-cv-05639-WHA Document 105-2 Filed 06/26/20 Page 1 of 3

        REFILED PURSUANT TO COURT ORDER (DKT. 102)




                EXHIBIT A
                                            Case 3:19-cv-05639-WHA Document 105-2 Filed 06/26/20 Page 2 of 3
                                                                        CONFIDENTIAL
                                                       REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1   Fluidigm's investigation is currently ongoing, and Fluidigm does not currently have access to
                                       2   certain documents that may establish a date of conception and diligent reduction to practice of the
                                       3   invention defined in the Asserted Claims of the '698 Patent earlier than February 17, 2004.
                                       4   Accordingly, Fluidigm reserves the right to supplement or amend its contentions regarding the
                                       5   priority date of the '698 Patent when and if such documents showing earlier conception and/or
                                       6   reduction to practice become available, as any further details become available through discovery,
                                       7   and/or as a result of Fluidigm's ongoing investigations.
                                       8

                                       9   G.     Patent L.R. 3-1(g) Products That Practice the Invention
                                      10          Fluidigm’s proprietary CyTOF®, Helios™, and Hyperion™ mass cytometry technologies
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   and Maxpar® reagents practice the claimed inventions. Fluidigm provides the table below, which
   SAN FRANCISCO, CA 94111-4078




                                      12   identifies, separately for each proprietary technology, Fluidigm’s proprietary technology that is
                                      13   covered by the Asserted Claims.
                                      14

                                      15         Fluidigm’s Proprietary Technology            Claims practiced by the technology

                                      16         CyTOF®                                       ‘386 Patent: Claims 6, 9, 10, 18, 19

                                      17                                                      ‘104 Patent: Claims 2, 14

                                      18                                                      ‘698 Patent: Claims 5, 6

                                      19         Helios™                                      ‘386 Patent: Claims 6, 9, 10, 18, 19

                                      20                                                      ‘104 Patent: Claims 2, 14

                                      21                                                      ‘698 Patent: Claims 5, 6

                                      22         Hyperion™                                    ‘386 Patent: Claims 6, 9, 10, 18, 19

                                      23                                                      ‘104 Patent: Claims 2, 14

                                      24                                                      ‘698 Patent: Claims 5, 6

                                      25         Maxpar® Reagents                             ‘386 Patent: Claims 6, 9, 10, 18, 19

                                      26                                                      ‘104 Patent: Claims 2, 14

                                      27                                                      ‘698 Patent: Claims 5, 6

                                      28
                                                                                            18
                                                  FLUIDIGM’S AMENDED DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS UNDER
                                                           PATENT L.R. 3-1; FLUIDIGM’S DOCUMENT DISCLOSURE UNDER PATENT L.R. 3-2
                                            Case 3:19-cv-05639-WHA Document 105-2 Filed 06/26/20 Page 3 of 3
                                                                        CONFIDENTIAL
                                                          REFILED PURSUANT TO COURT ORDER (DKT. 102)

                                       1          Fluidigm’s investigation is ongoing, and Fluidigm reserves the right to supplement or
                                       2   amend its identification and disclosure of products or other instrumentalities, if any, pursuant to
                                       3   P.R. 3-1(g).
                                       4

                                       5   H.     Patent L.R. 3-1(h) Timing of Infringement, Damages Period
                                       6          IONpath’s infringement of the Asserted Patents commenced on the date the earliest
                                       7   Asserted Patent issued, on September 11, 2018, when, on information and belief, IONpath was
                                       8   contacting Fluidigm’s customers for the express purpose of convincing Fluidigm’s customers to
                                       9   use Fluidigm’s proprietary Maxpar® antibodies and related reagents with IONpath’s infringing
                                      10   systems. Based on Fluidigm’s current knowledge, understanding, and belief as to the facts and
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   information available to it as of the date of these Contentions, the timing of IONpath’s first
   SAN FRANCISCO, CA 94111-4078




                                      12   infringement and the start of damages occurred on or around the date that IONpath’s MIBIscope
                                      13   and reagents were first manufactured, sold, offered for sale, or used, and the end of claimed
                                      14   damages is no earlier than the expiration date of the Asserted Patents, i.e., March 24, 2025 for the
                                      15   ’386 and ’698 Patents, and May 28, 2027 for the ’104 Patent.
                                      16          Fluidigm reserves the right to supplement or amend these contentions regarding the timing
                                      17   of infringement and damages, including, without limitation, as further discovery is taken, and
                                      18   additional details are provided and collected regarding IONpath’s products and activities.
                                      19

                                      20   I.     Patent L.R. 3-1(i) Willful Infringement
                                      21          Fluidigm contends that IONpath’s actions constitute willful infringement of the Asserted
                                      22   Claims, entitling Fluidigm to the recovery of increased damages under 35 U.S.C. § 284, as well as
                                      23   reasonable attorneys’ fees and costs.
                                      24          Fluidigm served IONpath with the Original and First Amended Complaints on September
                                      25   23, 2019 and October 11, 2019, respectively, specifically alleging infringement by IONpath of the
                                      26   Asserted Patents by the MIBI System including IONpath's MIBIscope and MIBItags (or the
                                      27   MIBIscope in combination with other reagents such as Fluidigm's own Maxpar reagents). Despite
                                      28   these filings and IONpath’s notice and knowledge of its infringement, IONpath intentionally and
                                                                                         19
                                                  FLUIDIGM’S AMENDED DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS UNDER
                                                           PATENT L.R. 3-1; FLUIDIGM’S DOCUMENT DISCLOSURE UNDER PATENT L.R. 3-2
